—Order, Supreme Court, New York County (Joan Lobis, J.), entered January 23, 1998, which, inter alia, denied plaintiffs motion to vacate the parties’ stipulation granting defendant custody of the parties’ child, unanimously affirmed, without costs.
The IAS Court properly found that plaintiff had failed to demonstrate good cause for vacatur of the stipulation he had entered into in open court, while represented by counsel, which stipulation awarded custody of the parties’ child to defendant. Moreover, none of the circumstances cited by plaintiff warrants the conclusion that a custodial change would be in the child’s best interests (see, Eschbach v Eschbach, 56 NY2d 167, 171). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.